Citation Nr: 1134977	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-41 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a low back disorder; and if so, whether service connection is warranted.

2.  Entitlement to service connection for hypertension, claimed as high blood pressure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran (also referred to herein as 'appellant') served on active duty from August 1973 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of: entitlement to service connection for hypertension; a petition to reopen a previously denied claim of entitlement to service connection for a low back disorder; and entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

In March 2009, the Veteran submitted a notice of disagreement (NOD) with the denial of his petition to reopen the previously denied claim of entitlement to service connection for a low back disorder and entitlement to service connection for hypertension.  A statement of the case (SOC) was issued in August 2009, and the Veteran perfected his appeal in October 2009.

The appellant testified before the undersigned Acting Veterans Law Judge, sitting at the RO in North Little Rock, Arkansas, in December 2010.  A transcript of this proceeding has been prepared and incorporated into the evidence of record.

The Board notes that following the issuance of the May 2010 Supplemental SOC (SSOC), the appellant submitted additional medical evidence to VA.  He specifically waived agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider such newly received evidence.

With regard to the Veteran's petition to reopen his claim of entitlement to service connection for a low back disorder, to establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.  Therefore, this issue has been characterized as shown on the first page of the decision.

The issue of entitlement to service connection for sleep apnea has been raised by the record and it appears that the AOJ is in the process of developing the claim; however, it has not yet been adjudicated.  See Report of General Information, July 30, 2010.  Therefore, the Board does not have jurisdiction to address this issue and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  An unappealed rating action dated in January 1995 denied entitlement to service connection for a low back disorder.

2.  The additional evidence associated with the appellant's VA claims file since the January 1995 rating action is not cumulative or redundant of evidence previously considered and by itself, and when considered with previous evidence, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a low back disorder.

3.  The preponderance of the evidence is against a finding that the appellant currently suffers from a low back disorder that is the result of a disease or injury in active duty service.

CONCLUSIONS OF LAW

1.  The January 1995 rating action, which denied entitlement to service connection for a low back disorder, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been presented sufficient to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.156 (2010).

3.  A low back disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of a petition to reopen a service connection claim, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  

Prior to initial adjudication of the appellant's claim, letters dated in May 2007 and October 2007 fully satisfied the basic duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The notice letters also informed the appellant of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the May 2007 and October 2007 notice letters did not provide the appellant with appropriate notice of the elements of new and material evidence and the reasons for the prior denial of the appellant's low back disorder claim, the Board finds that this is not prejudicial to the appellant, as his claim is being reopened in this decision.  See Kent, supra.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The appellant's service treatment records as well as post-service VA and private treatment records are in the file.  He has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the appellant participated in a VA examination in March 2010 and the results from that examination have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the appellant, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  New and Material Evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), however, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

After reviewing the record, and for the reasons expressed immediately below, the Board is of the opinion that the appellant has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a low back disorder.  The RO's January 1995 rating action denied the appellant's claim of entitlement to service connection for a low back disorder.  At the time of the January 1995 denial, the appellant's service treatment records and a VA examination report dated in March 1994 were of record.

Objective evidence has been added to the record since the January 1995 denial, including VA and private treatment records, a VA examination report, and hearing testimony.  This evidence is not cumulative or redundant; it has not been submitted previously.  The evidence raises a reasonable possibility of substantiating the claim since, when considered with the old evidence, it triggers the Secretary's duty to assist.  See Shade, supra.  Accordingly, the claim of entitlement to service connection for a low back disorder is reopened, and must be considered in light of all the evidence, both old and new.

III.  Service Connection

Reopening the claim does not end the inquiry; rather, consideration of the claim on the merits is now required.  Because the RO has already considered the issue of entitlement to service connection on a de novo basis in the April 2008 rating decision, August 2009 SOC, and May 2010 SSOC, and because the appellant has had opportunity to address the merits of this claim in written statements as well as at his December 2010 Board hearing, the Board may proceed with a final adjudication of the merits of the claims because there is no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Veteran contends that he is entitled to service connection for his low back disorder, due to his time in active duty service.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2010).

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2010); see also Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court stated that in Savage it had clearly held that 38 C.F.R. § 3.303 does not relieve the claimant of his burden of providing a medical nexus.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt, which exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  See 38 C.F.R. § 3.102 (2010).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, supra.

It is undisputed that the appellant currently suffers from a low back disorder.  See, e.g., VA Spine Examination, March 27, 2010.  Hickson element (1), current disability, is accordingly satisfied.

With respect to Hickson element (2), in-service disease or injury, the appellant's service treatment records reveal that in January 1976, while stationed aboard the U.S.S. ORISKANY, he sought treatment for low back pain following a work party.  Upon physical examination, he demonstrated normal range of motion and was diagnosed with slight muscle strain.  See Service Treatment Record, January 4, 1976.  There were no further complaints of or treatment for low back pain or a low back disorder during the appellant's time in active duty service.  Upon discharge, however, the appellant complained of low back pain, which the examining physician diagnosed as mechanical.  See Standard Form 93, Service Discharge Examination Report, April 28, 1993.  Accordingly, the Board finds that the appellant experienced low back pain during his time in active duty service, thus satisfying Hickson element (2).  See Hickson, supra.

With respect to crucial Hickson element (3), nexus, the Board notes that conflicting medical evidence exists within the claims file.  Initially, the Board notes that within one year of his discharge from service in August 1993, the appellant alleged that he sought treatment for low back pain at a VA Medical Center.  He stated that upon demonstrating full range of motion of the low back, he was "told to go home."  See Travel Board Hearing Transcript, December 1, 2010, p.17.  VA treatment records dated during the Veteran's first post-service year are negative for any complaints, treatment, or diagnoses referable to his low back.

In association with the appellant's original claim of entitlement to service connection for a low back disorder, filed in July 1993, he participated in a general VA examination in March 1994.  At that time, he complained of periodic low back pain over the past 20 years.  He stated that his low back pain had worsened after his discharge from military service, when he began working as an aircraft mechanic, lifting from 15 to 100 pounds in his daily duties.  After being promoted to the spare parts department, however, the appellant stated that his low back pain had improved.  Upon physical examination, the appellant demonstrated full range of motion.  The VA examiner diagnosed him with lower back strain, improved since his promotion at his place of employment.  See VA General Medical Examination Report, March 21, 1994.  The subsequent January 1995 rating action denied the appellant's claim on the basis that pain alone is not considered a disability for VA purposes.

The next documented report of low back pain was in July 1999.  At that time, the appellant sought private treatment for low back pain that he indicated began that morning, following working on a car the day prior.  The appellant indicated that he felt some soreness of the low back the day prior, but when he woke up, he was in considerable pain.  The examining physician diagnosed the appellant with muscle strain.  See Private Treatment Record, NEA Clinic, July 2, 1999.

The appellant was next treated for complaints of low back pain in October 2006.  Upon examination, the appellant indicated that he experienced a sudden onset of sharp left lumbar pain while at work.  The assessment was acute lumbar strain.  See Private Treatment Record, St. Bernard Medical Center, October 5, 2006.  Approximately 10 days later, the appellant received a continuing diagnosis of lumbar strain.  See Private Treatment Record, NEA Clinic, October 17, 2006.  Finally, at the end of October 2006, private treatment records indicate that the appellant participated in one physical therapy session, where his back soreness was improved with soft tissue massage.  The assessment was back strain, resolving.  See Private Treatment Record, NEA Clinic, October 31, 2006.

The appellant continued to receive periodic treatment for his low back pain for the next several years.  In March 2010, he participated in a VA spine examination.  At that time, the appellant reported that he had initially injured his low back in 1976, while transporting groceries aboard the U.S.S. ORISKANY, and then experienced additional low back pain in 1992, prior to his discharge from military service.  Following the review of X-ray reports, the VA examiner diagnosed the appellant with degenerative disc disease of the lumbar spine.  After a thorough review of the record, and taking into account the appellant's post-service employment as an aircraft mechanic, the VA examiner concluded that it was not at least as likely as not that the appellant suffered from current lumbar symptomatology as a result of his in-service complaints of low back pain.  Specifically, the VA examiner stated that this was a chronic degenerative process, and to attribute this to a single event would be presumptive.  See VA Spine Examination Report, March 27, 2010.

In support of his claim, the appellant relies upon an opinion of his primary care physician.  In a letter dated in January 2011, C.M., M.D., stated that, after he reviewed "some limited physician notes from military visits that the [appellant] provided" and noted that the Veteran had low back pain in 1976, "more likely than not, I believe we can conclude these two problems [hypertension and low back disorder] were at least present to some degree while in the military and he still requires treatment today."  See Statement of C.M., M.D., January 19, 2011.

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  With respect to the opinion of Dr. C.M., this conclusion is speculative in nature and provides little or no rationale for the conclusion relating the appellant's current low back disorder to his military service.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  Moreover, the Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010) that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  As indicated above, the January 2011 private medical opinion provided incomplete rationale.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, it is entitled to little probative value.

To the extent that the appellant or his representative is contending that the currently diagnosed low back disorder is related to the appellant's military service, the Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The appellant's lay reports of current disability are supported by the clinical evidence.  However, at issue in this case is whether there is competent evidence linking his current disability to in-service disease or injury.  In this regard, neither the appellant nor his representative is competent to comment on medical matters such as etiology as it is complex medical question.  See 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions]; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Accordingly, the statements offered by the appellant and his representative in support of the claim are not competent evidence of a nexus between the appellant's current low back disorder and military service.

To the extent that the appellant is contending that he has experienced low back pain on a continuous basis since service, the Board is aware of the provisions of 38 C.F.R. § 3.303(b).  In Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted that while the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, the lack of evidence of treatment may bear upon the credibility of the appellant's current assertions of a continuity of symptomatology.  While competent to report low back pain, the Veteran is not competent to report that his symptoms during service and shortly thereafter were manifestation of a chronic disability.  Moreover, the Board finds his statements regarding continuity of symptomatology to be not credible.  In this regard, the Board observes that the appellant's current contention of low back symptomatology continually since service is contradicted by the findings of the July 1999 and October 2006 private physicians, who noted the appellant's complaints that his low back pain was acute, and following specific actions in the days prior to his medical visits.  Further, the March 2010 VA examiner clearly stated that the appellant's current low back disorder was not the result of his time in active duty service.

In Voerth v. West, 13 Vet. App. 117, 120-21 (1999), the Court held that in order to award service connection 38 C.F.R. § 3.303(b), there must be medical evidence on file demonstrating a relationship between a Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent.  Such evidence is lacking in this case.  Continuity of symptomatology after service is therefore not demonstrated.

As such, the Board finds the March 2010 VA medical opinion to be the most probative.  The VA examiner thoroughly reviewed the appellant's claims file, to include his service treatment records, provided the appellant with a thorough examination, and supported his conclusion with appropriate rationale.  See Nieves-Rodriguez, supra; Stefl, supra.  Accordingly, Hickson element (3), nexus, has not been satisfied, and the appellant's claim fails on this basis.  See Hickson, supra.

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a low back disorder.  As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  The benefit sought on appeal is accordingly denied.


ORDER

The application to reopen the claim of entitlement to service connection for a low back disorder is granted and, to that extent only, the appeal is granted.

Service connection for a low back disorder is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claim of entitlement to service connection for hypertension.

It is undisputed that the appellant is currently diagnosed with hypertension.  See, e.g., Private Treatment Records, NEA Clinic, generally.  The Veteran has consistently argued that his higher than normal blood pressure readings in service were the precursor to his currently diagnosed hypertension.  In this regard, service treatment records reflect that a wide variety of blood pressure readings over the Veteran's 20 years of service with some elevated readings.  Specifically, upon entry into service, his August 1973 examination revealed a blood pressure reading of 134/84.  Other readings during service included 96/62 (October 1976); 110/66 (April 1977); 128/76 (July 1977); 116/82, 100/70 (August 1982); 123/83 (January 1983); 100/60, 100/58 (March 1983); 120/70 (October 1983); 120/76 (February 1984); 130/70 (May 1986); 112/86 (September 1986); 124/80 (February 1987); 136/54 (April 1990); 112/70 (August 1990); 128/80 (February 1991); 140/80 (April 1991); 116/74 (May 1991); 120/90 (February 1992); 124/88 (June 1992).  Additionally, on Dental Health Questionnaires dated from February 1989 to June 1992, the Veteran denied having hypertension.  Upon the Veteran's retirement examination, his blood pressure was 124/84 and, on the accompanying Report of Medical History, he denied high or low blood pressure.  

In a letter dated in January 2011, C.M., M.D., stated that after he reviewed "some limited physician notes from military visits that the [appellant] provided", and noted that, in 1992, the Veteran had 2 or 3 mildly elevated blood pressure readings while in the military, that "more likely than not, I believe we can conclude these two problems [hypertension and low back disorder] were at least present to some degree while in the military and he still requires treatment today."  See Statement of C.M., M.D., January 19, 2011.  While Dr. C.M. provided indicated that the Veteran's hypertension may be related to a couple of elevated blood pressure readings in 1992, he did not offer a complete rationale in support of his opinion.  In this regard, the Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board finds that a remand is necessary in order to obtain an opinion from an appropriate VA medical professional regarding the etiology of the Veteran's hypertension. 

Additionally, on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his hypertension since service.  Thereafter, any identified records not already contained in the claims file should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his hypertension since service.  After securing any necessary authorization from him, obtain all identified treatment records not already contained in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any additional treatment records, the AMC/RO should arrange for an appropriate medical professional to review the Veteran's VA claims file and provide an opinion regarding the etiology of the Veteran's hypertension.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.

Following a review of the claims file, the examiner should offer an opinion, with supporting rationale, as to whether the Veteran's currently diagnosed hypertension is at least as likely as not related to his active military service, to include any elevated blood pressure readings noted during service.  Additionally, the examiner should indicated whether the Veteran had hypertension within one year of his service discharge in August 1993 and, if so, to describe the manifestations.

In offering any opinion, the examiner must consider the full record, to include Veteran's lay statements regarding the incurrence of his hypertension and the continuity of symptomatology as well as Dr. C.M.'s January 2011 opinion.  The rationale for any opinion offered should be provided. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


